Concurring Opinion by
Mr. Justice Jones:
I agree with the majority opinion save that portion thereof which deals with the availability of declaratory judgment as a remedy to try the issues raised in this controversy.
There being a dispute of facts present in this litigation, I would agree that declaratory judgment will not lie. However, the majority opinion states: “Also an action for declaratory judgment is not an optional substitute for established, available and appropriate remedies and should not be entertained if another available and appropriate remedy exists.” With that statement, I thoroughly disagree. My reasons are fully stated in Johnson Estate, 403 Pa. 476, 171 A. 2d 518 (1961). While Johnson has since been overruled, I still maintain the position I took in Johnson that only the existence of a statutory remedy will bar declaratory judgment.